Citation Nr: 0420058	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for Department of Veterans 
Affairs (VA) benefits based on the character of discharge.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and L. L.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1965 with a subsequent period of service from April 1965 to 
March 1973 that has been found to be under conditions other 
than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 2001, the Board confirmed the denial of the issue 
on appeal, and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  The Court, in response to a Joint Motion for 
Remand and to Stay Further Proceedings, issued an Order in 
February 2003 vacating the August 2001 Board decision and 
remanding for a decision compliant with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).

The Board remanded the issue that is the subject of this 
decision in September 2003.  As will be discussed in more 
detail below, review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An unappealed VA administrative decision in January 1993 
held that the appellant's discharge under conditions other 
than honorable in March 1973 with extended periods AWOL 
(absent without leave) from December 9, 1969 to March 11, 
1971 and from June 16, 1971 to October 12, 1971 precluded VA 
benefits under 38 C.F.R. § 3.12(c)(6).

2.  The additional evidence obtained since the January 1993 
determination is either cumulative or redundant and, by 
itself or in connection with previously assembled evidence, 
is not so significant that it must be considered in order to 
fairly adjudicate the claim.  The testimony of the appellant 
is not credible and provides the only additional evidence in 
support of the administrative decision in January 1993.


CONCLUSIONS OF LAW

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  New and material evidence has not been submitted to 
reopen the claim of eligibility for VA benefits based on the 
character of discharge.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. §5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the appellant of the evidence needed to substantiate a 
claim.  See e.g. Veterans Benefits Administration Fast Letter 
01-02 (January 9, 2001).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  The RO has informed the appellant of the law 
and regulations applicable to requests to reopen the claim of 
eligibility for VA benefits based on the character of 
discharge as well as what evidence is needed to support such 
a claims in a January 2004 VCAA notification letter, the 
December 1997 Statement of the Case, the July 1999 
Supplemental Statement of the Case, and the August 2001 Board 
decision.  The appellant has been given the opportunity to 
submit evidence and argument in response to these documents 
and has retained the counsel of an experienced attorney who 
is presumed to know the requirements of a reopening a 
previously denied claim.  The Board notes that the veteran 
has not submitted any substantive argument or documentary 
evidence since June 2001, the date of a Board hearing before 
the undersigned. The January 2004 VCAA notification letter 
indicated that VA would request any pertinent records 
identified by the veteran.  In particular, the appellant has 
been advised of the applicable version of 38 C.F.R. § 3.156.  
In light of the hearings held before the RO and the Board, 
the undersigned must find that the appellant has been fully 
advised of the nature of the evidence needed to substantiate 
this claim.  He plainly shows through his testimony and 
submissions of evidence that he understands the nature of the 
evidence needed to substantiate this claim.  As such, 
throughout the course of this long appeal the appellant was 
kept apprised of what he must show to reopen his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

Here, the Board acknowledges that the January 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in September 1996.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  See 
Pelegrini.  In this case, however, it is obvious that the RO 
could not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
four years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

The Board notes that the veteran's attorney makes what can 
only be regarded as a curious argument in a document 
submitted to the Board in June 2004 at page 4.  He asserts 
that the first unfavorable decision on the appellant's claim 
was made by the agency of original jurisdiction (the RO) in 
the April 2004 SSOC thus continuing a violation of the 
requirements of Pelegrini, supra., even after the enactment 
of the VCAA in November 2000.  The Board must point out that 
this appeal arises from a September 1996 decision of the RO.  
If the appellant's assertion is correct and that September 
1996 decision is not a valid adjudicatory action pursuant to 
the Court's caselaw, then the veteran's jurisdiction 
conferring April 1997 notice of disagreement predates the 
adjudicatory action, thus invalidating the present appeal.  
The Board must disagree.

In a recent precedent opinion, the VA General Counsel 
interpreted the recent holdings of the Court.  Precedent 
opinion 7-2004 states at paragraph 3 that, "the majority 
opinion [in Pelegrini] 'specifically recognizes that, where, 
as here, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a) and 
§ 3.159(b)(1) because an initial AOJ adjudication had already 
occurred.'....the majority nonetheless concludes that VA's 
failure to provide the notice ...prior to the initial 
unfavorable AOJ decision on his claim was not error.  Thus, 
the majority opinion does not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000, denying 
service connection in claims that were still pending before 
VA on that date in order to provide VCAA notice and 
adjudicate the claims anew."  See VAOPGCPREC 7-2004.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board. 38 U.S.C.A. § 7104(c) (West 2002).

The appellant's attorney also argues that the VCAA notice of 
January 2004 was inadequate because it did not contain the 
required content set out in either the statute or regulation.  
The Board must again defer to VAOPGCPREC 7-2004 which noted 
that the court has never found "magic words" must be 
contained in a VCAA notice.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  The 
Board finds, as set forth above, the information provided to 
the veteran met the requirements of 38 U.S.C.A. §5103(a) and 
38 C.F.R. § 3.159(b).  The appellant has also been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
Board notes that subsequent to the January 2004 letter and 
April 2004 SSOC that the appellant's attorney waived any 
further time period to submit further evidence and asked that 
the veteran's appeal be transferred to the Board immediately 
for de novo review.

The Board also notes the appellant's apparent contention that 
evidence is missing.  The Board has reviewed the appellant's 
statements over an extended period of time and finds this 
contention to be totally without merit.  In fact, for reasons 
that will be noted below, the Board has found the appellant's 
testimony and statements to be entirely without credibility.  
With regard to the contention that there are missing medical 
records, assuming arguendo that this was the case, any 
additional service medical records would not provide a basis 
to reopen the VA administrative decision of January 1993 
unless there was some indication that the appellant was 
"insane" during his active service.  38 C.F.R. § 3.354(b) 
(2003).  The appellant has never contended that he was insane 
during his service and there is no indication within the 
service medical records that he was insane.  In any event, in 
light of the appellant's extensive AWOLs during his service, 
the service medical records appear totally complete.  An 
additional attempt by the RO to obtain additional records was 
totally unsuccessful.  As the service personal records appear 
entirely complete, there is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  

The Board finds that any defect with respect to the timing of 
the fulfillment of any VCAA notice requirements in this case 
was harmless error.  See VAOPGCPREC 7-2004.  In reviewing RO 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's decision.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the appellant's service department personnel 
records are on file, as are post-service attempts by the 
appellant to have the service department reclassify the 
character of his discharge.  There is no indication of 
outstanding, relevant evidence.

Accordingly, as the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
appellant are to be avoided.)  Accordingly, on these bases 
and other facts that will be discussed below, the Board does 
not believe that a remand for further proceedings is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

A disability claim that was previously the subject of a final 
denial based on the character of the claimant's discharge is 
subject to reopening under 38 U.S.C.A. § 5108 (West 2002).  
D'Amico v. West, 209 F.3d 1322, 1326- 27 (Fed. Cir. 2000) 
(vacating D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Beck v. West, 13 Vet. App. 535 (2000).  As the January 1993 
VA administrative decision was not appealed, it is considered 
to be final.  38 U.S.C.A. § 7105 (West 1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

As noted above, provisions of the VCAA and its implementing 
regulations redefined the standards for when evidence 
received by VA constitutes new and material evidence 
sufficient to reopen a previously denied claim.  Because this 
appeal predates those revisions, they are inapplicable to the 
present analysis.  See Duty to Assist, 66 Fed. Reg. 45620, 
45628-45629 (2001).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In January 1993, the RO determined that during his military 
service the appellant was AWOL for more than 180 days 
continuously and that the evidence did not present any 
compelling circumstances to warrant the prolonged 
unauthorized absences during the service.  In addition, it 
was found that there was no evidence that the appellant was 
insane at the time he committed the unauthorized absences.

Over the years, the appellant has filed several claims for VA 
benefits.  The RO has repeatedly sent him letters explaining 
that his character of discharge was a bar to such benefits.  
According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions other than honorable and issued as a result of an 
AWOL for a continuous period of at least 180 days.  38 C.F.R. 
§ 3.12(c)(6).  This bar to benefit entitlement does not apply 
if there are compelling circumstances to warrant the 
prolonged unauthorized absence.  This bar applies to any 
person awarded an honorable or general discharge prior to 
October 8, 1977, under one of the programs listed in 
paragraph (h) of this section, and to any person who prior to 
October 8, 1977, had not otherwise established basic 
eligibility to receive VA benefits.  The term "established 
basic eligibility to receive VA benefits" means either a VA 
determination that an other than honorable discharge was 
issued under conditions other than dishonorable or an 
upgraded honorable or general discharge issued prior to 
October 8, 1977, under criteria other than those prescribed 
by one of the programs listed in paragraph (h) of this 
section.  Id.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (1) the length and character 
of service exclusive of the period of prolonged AWOL (the 
service, exclusive of the period(s) of AWOL, should be of 
such quality and length that it can be characterized as 
honest, faithful, and meritorious); (2) reasons for going 
AWOL (such as family emergencies, or similar types of 
situations, hardship or suffering incurred as a result of 
combat); and (3) a valid legal defense.  38 C.F.R. 
§ 3.12(c)(6)(i), (ii), (iii) (2003).

Under 38 C.F.R. § 3.12(h), unless a discharge review board 
established under 38 U.S.C.A. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
38 C.F.R. § 3.12 (g), an honorable or general discharge 
awarded under one of the following programs does not remove 
any bar to benefits imposed under this section: (1) the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974; (2) the 
Department of Defense's special discharge review program 
effective April 5, 1977; or (3) any discharge review program 
implemented after April 5, 1977, that does not apply to all 
persons administratively discharged or released from active 
military service under other than honorable conditions.  
38 C.F.R. § 3.12(h).

It is clear from the evidence of record at the time of the 
decision in 1993 that the appellant was discharged under 
other than honorable conditions for reasons including several 
AWOLs, with a least one AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  In light of the 
above, in order to reopen this claim the appellant must 
provided new and material evidence tending to negate the bar 
to his receipt of VA benefits under 38 C.F.R. § 3.12(c)(6).  

The appellant has contended that his service has been upgrade 
by the military.  The RO has confirmed the fact that this 
statement is inaccurate.  The appellant's unsuccessful 
efforts to have his service records amended by the military 
do not provide new and material evidence to reopen this case.  
Since 1993, the appellant has submitted his testimony before 
the VA on two occasions.  At a hearing held before the 
undersigned in June 2001, the appellant provided testimony 
that can only be described as evasive and misleading.  His 
contention at that time that these periods of AWOL were the 
result of his work with the Central Intelligence Agency is, 
simply stated, patently incredible.  When asked where he was 
during his AWOL from May 1966 to March 1967, the appellant 
responded that he could not say because he did not believe 
that this had been declassified yet.

Under Justus, the issue of the appellant's credibility is not 
before the Board at this time.  Nonetheless, the appellant's 
testimony has been found to provide no material evidence, 
under Hodge, which tends to negate the bar to his receipt of 
VA benefits under 38 C.F.R. § 3.12(c)(6).  His statements and 
testimony, if anything, provide additional support for the 
January 1993 determination.

With regard to the additional records he has provided to the 
VA since 1993, this evidence either is a duplication of 
evidence before the RO in 1993 or provides additional support 
for the January 1993 determination.  For example, the 
appellant has provided the Board with a March 1973 report 
from the Department of the Army that nullifies the 
appellant's status as a deserter.  The appellant appears to 
contend that this provides evidence to support his contention 
that he was not AWOL before March 1973.  In actuality, the 
report indicates that he was no longer classified as a 
deserter in March 1973 because in March 1973 he had been 
removed from military service under conditions other than 
honorable.  Such facts only support the 1993 decision.

In an interview with a local newspaper in Dodge City, Kansas, 
the appellant denies every having been AWOL, contending that 
he was actually fighting in Vietnam or in a hospital 
recovering from wounds in combat.  He states he left Vietnam 
in 1973. In actuality, based on a statement submitted by his 
own defense counsel in June 1971, the appellant was arrested 
by civilian police in England for desertion and fraud against 
the United States.  The appellant's statements are clearly 
false based on what can only be described as overwhelming 
evidence including, but not limited to, the appellant's 
service records, the Courts Martial of April to May 1967, 
August 1971, October 1971, and his bad conduct discharge in 
March 1973.  The willingness of the appellant to lie to 
obtain both VA benefits and unwarranted recognition for his 
military service is unusually apparent.  As a result, the 
Board finds that his testimony during the hearing before the 
undersigned cannot be a basis to find evidence so significant 
that it must be considered in order to fairly decide the 
merits of this claim.

The Board must emphasize that despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Army.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) (any disagreement that a claimant may have 
with a discharge classification must be raised with the 
military, not with the VA).  The above evidence is new, but 
not material, as it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  The appellant statements, 
which only support the determination that he is without 
credibility, does not tend to negate the bar to his receipt 
of VA benefits under 38 C.F.R. § 3.12(c)(6), even in light of 
Justus.  The statements are not significant in that they are 
either a reiteration of previous contentions of record in 
1993 or as patently incredible are completely lacking 
probative value.  Accordingly, the Board finds the VA 
administrative decision barring VA benefits other than health 
care is final and cannot be reopened based on the receipt new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2003).


ORDER

New and material evidence has not been submitted to reopen a 
claim of eligibility for VA benefits based on the character 
of discharge.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



